Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 1 of 6




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                          MIAMI DIVISION

 WILLIAM PETERS,                                              CASE NO.:

         Plaintiff,

 v.

 CRYSTAL CRUISES, LLC,
 a California limited liability company,

         Defendant.

 _____________________________________/

                         COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, WILLIAM D. PETERS (hereinafter referred to as “Plaintiff” and/or “Peters”),

 sues Defendant CRYSTAL CRUISES, LLC, a California limited liability company, (hereinafter

 referred to as “Defendant” and/or “Crystal Cruises”) and alleges:

                                  JURISDICTIONAL ALLEGATIONS

         1.       Plaintiff WILLIAM PETERS is a citizen and resident of the State of Colorado and

  is otherwise sui juris.

         2.       Defendant CRYSTAL CRUISES, LLC, is a California limited liability company,

  whose principal office is in Los Angeles, California but who is authorized to do business in

  Miami-Dade County, Florida, where it has a place of business and who is otherwise sui juris.

         3.       The matter in controversy exceeds, exclusive of interest and costs, the sum

  specified by 28 U.S.C. 1332.

         4.        In the event this matter does not come under diversity jurisdiction of the court, then

  this matter is being brought under the admiralty and maritime jurisdiction of the court.

         5.       Defendant, at all times material hereto, personally or through an agent:


 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 1
Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 2 of 6




         a.       Operated, conducted, engaged in, or carried on a business venture in this state

                  and/or county or had an office and/or agency in this state and/or county;

         b.       Was engaged in substantial activity within this state; and/or

         c.       Operated vessels in the waters of this state; and/or

         d.       Committed one or more of the acts stated in Florida Statutes, §§ 48.081, 48.181 or

                  48.193; and/or

         e.       The contract for carriage between Defendant and Plaintiffs requires that the venue

                  for this action be in the United States District Court for the Southern District of

                  Florida.

         6.       Defendant is subject to the jurisdiction of this Court.

         7.       The causes of action asserted in this Complaint arise under the General Maritime

 Law of the United States.

                                    PRELIMINARY ALLEGATIONS

         8.       At all times material hereto, Defendant owned, operated, managed, maintained

 and/or controlled the vessel “Symphony”.

         9.       On Sunday, November 17th, 2019, Plaintiffs embarked on a seven (7) night voyage

 to the Western Caribbean aboard Crystal Cruises Symphony vessel, for a sailing out of the port of

 Miami, Florida.

         10.      At the time of embarkation, Plaintiff was in good health and free from any

 infectious disease.

         11.      Plaintiff was a paying passenger on Defendant’s vessel, which was in navigable

 waters, from November 17th, 2019 until November 24th, 2019.




 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 2
Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 3 of 6




         12.      Plaintiff throughout his cruise vacation only consumed food and water that was

 provided by the Defendant.

         13.      On Thursday, November 21st, 2019, Plaintiff showed substantial symptoms of a

 foodborne disease that violently affected his intestinal tract. His symptoms included, but were not

 limited to, diarrhea, extreme abdominal pain and rectal bleeding, all common indicators of a

 Salmonella infection that is transmitted by improperly handled or cooked food, otherwise

 sometimes referred to as “food poisoning”.

         14.      On Saturday, November 23rd, 2019, after continuously suffering from the foregoing

 symptoms of Salmonella in his cabin for more than forty-eight (48) hours, Plaintiff’s spouse

 contacted Crystal Cruises Symphony’s medical staff who came to his assistance and transported

 him to the vessel’s medical center for immediate care and assessment. By the time Plaintiff arrived

 at the vessel’s medical center, his Salmonella symptoms had greatly advanced and he was suffering

 from extreme dehydration.

         15.      On Sunday, November 24th, 2019, at the request of Crystal Cruises Symphony’s

 medical staff, Plaintiff was transported via air ambulance to the University of Miami Hospital in

 Miami, Florida, where he was admitted immediately to the Emergency Room with dehydration

 due to an acute onset of diarrhea.

         16.      On Monday, November 25th, 2019, Plaintiff underwent a stool culture analysis

 which confirmed a Nontyphoidal Salmonella infection.

         17.      Plaintiff was caused to be hospitalized for three (3) nights at the University of

 Miami Hospital until being discharged on Wednesday, November 27th, 2010.

         18.      Defendant and/or its agents, servants, and/or employees failed to properly and

 timely diagnose, assess, treat and/or take either preventive and proactive necessary measures to




 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 3
Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 4 of 6




 minimize, reduce or eliminate the risks of spreading to the Plaintiff a symptom of salmonella

 and/or an undetermined bacterial infection.

         19.      On September 12, 2019, Centers for Disease Control and Prevention (“CDC”)

 inspected Defendant’s vessel and found several health and safety deficiencies inherent to the cause

 of the Salmonella infection that Plaintiff acquired aboard the vessel.

         20.      On January 8, 2020, Centers for Disease Control and Prevention (“CDC”) inspected

 again Defendant’s vessel and found similar health and safety deficiencies inherent to the cause of

 Salmonella infection that Plaintiff acquired aboard the vessel.

         21.      Defendant and/or its agents, servants, and/or employees failed to comply with the

 requirements of the ‘‘Cruise Vessel Security and Safety Act of 2010’’ and/or those requirements

 included in the “Vessel Sanitation Program Operations Manual”.

         22.      Plaintiffs have complied with all condition’s precedent to the filing of this action,

 or those conditions have otherwise been excused, waived, or revoked.

                                        COUNT I – NEGLIGENCE

                  Plaintiffs reallege, adopt and incorporate by reference the allegations in paragraphs

 one (1) through twenty-two (22) as though alleged originally herein.

         23.      It was the duty of Defendant to provide Plaintiff with reasonable care under the

 circumstances.

         24.       Defendant and/or its agents, servants, and/or employees breached its duty to

 provide the Plaintiff with reasonable care under the circumstances because it negligently failed to

 take those steps necessary to minimize, reduce or eliminate the risk of spreading of a Salmonella

 and/or an undetermined bacterial infection to the Plaintiff.




 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 4
Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 5 of 6




         25.      Plaintiff’s injuries were due to the fault and/or negligence of Defendant, and/or its

 agents, servants and/or employees as follows:

         a.       At the time that the Plaintiff was aboard the vessel, Defendant failed to have in

                  place and implement an adequate policy, procedure and/or protocol to ensure in a

                  manner that employed reasonable due care under the circumstances that the food

                  served to the Plaintiff was free from Salmonella.

         b.       Defendant and/or its agents, servants, and/or employees failed to properly and

                  timely diagnose, assess, treat and/or take either preventive and proactive necessary

                  measures to minimize, reduce or eliminate the risks of spreading Salmonella to the

                  Plaintiff.

         c.       Defendant failed to adhere with the norms and protocols contained in the “Vessel

                  Sanitation Program”, that it assisted to create and formulate, especially, those

                  included in section 4.0 Acute Gastroenteritis (AGE) Surveillance, 5.0 Potable

                  Water; 6.0 Recreational Water Facilities (RWF), 7.0 Food Safety and 9.0

                  Housekeeping.

         d.       Defendant failed to timely correct and/or failed to correct the CDC’s health and

                  safety deficiencies found at prior inspections which caused Plaintiff to acquire a

                  Salmonella infection during his cruise vacation.

         27.      Defendant and/or its agents, servants, and/or employees’ breaches of duty were the

 direct and proximate cause of injury and damage to the Plaintiff.

         28.      As a result of the negligent acts and/or omissions of Defendant, Plaintiff was

 injured, suffered severe physical pain, mental and emotional anguish, suffered loss of enjoyment

 of life, impairment, inconvenience in the normal pursuits of life, and other mental and/or nervous




 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 5
Case 1:20-cv-25106-JAL Document 1 Entered on FLSD Docket 12/16/2020 Page 6 of 6




 disorders, suffered aggravation of any previously existing conditions therefrom, incurred medical

 expenses in the care and treatment of his injuries and suffered physical handicap. In addition,

 Plaintiff lost the benefit of his vacation cruise for which he incurred expenses, including, but not

 limited to the cost of the cruise ticket for him and his wife, as well as transportation costs.

         WHEREFORE, Plaintiff demands judgment for all damages recoverable under the law

 against the Defendant, along with court costs, and demands trial by jury.


 Dated this 15th day of December, 2020.

                                                              Respectfully submitted,

                                                              CHARLIP LAW GROUP, LC
                                                              Counsel for Plaintiff
                                                              999 Brickell Avenue
                                                              Suite 840
                                                              Miami, Florida 33131
                                                              Telephone: (305) 354-9313
                                                              Facsimile: (305) 354-9314
                                                              E-mail: dcharlip@charliplawgroup.com
                                                              assistant@chalriplawgroup.com


                                                              By:      /s/ David H. Charlip, B.C.S.
                                                                       David H. Charlip, B.C.S.
                                                                       Florida Bar No.: 329932




 CHARLIP LAW GROUP, LC 999 BRICKELL AVENUE SUITE 840 MIAMI FL 33131 T (305) 354-9313 F (305)354-9314   Page 6
